Case 0:20-cv-60449-RS Document 7 Entered on FLSD Docket 03/24/2020 Page 1 of 1

                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 20-60449-CIV-SMITH

KATHLEEN HARDWOOD,

       Plaintiff,

v.

CONVERGENT OUTSOURCING, INC.,

      Defendant.
______________________________________/

                                 FINAL ORDER OF DISMISSAL

       THIS CAUSE is before the Court upon Plaintiff’s Notice of Dismissal with Prejudice [DE

6]. Being fully advised, it is hereby

       ORDERED that this matter is DISMISSED WITH PREJUDICE and the above-captioned

case is CLOSED. All pending motions not otherwise ruled upon are DENIED AS MOOT, all

hearings are CANCELLED, and all deadlines are TERMINATED.

       DONE AND ORDERED in Fort Lauderdale, Florida, this 24th day of March, 2020.




                                           RODNEY SMITH
                                           UNITED STATES DISTRICT JUDGE
